         Case
         Case 1:19-cr-00153-KMW
              1:19-cr-00153-KMW Document
                                Document 30
                                         29 Filed
                                            Filed 07/23/20
                                                  07/22/20 Page
                                                           Page 11 of
                                                                   of 2
                                                                      2
                                          LAW OFFICES OF
                            KOFFSKY & FELSEN, LLC
                                     U SO BEDFORD STREET
                                 STAMFORD, CONNECTICU T 06905
                                           (::t03) 3::t7•1SOO
                                     FACSIMILE (::t03) 3::t7•766o


                                                                        USDCSDNY
                                           July 22, 2020                DOCUMENT
                                                                        ELECTRO NI CALLY FILED

BY CM/ECF
                                                                        DOC#:
                                                                                -------:..----
                                                                        DATE FILED:  ·;;-/t:1. '} /6? O
                                                                                            I

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
                                                                    MEMO ENDORSED'·
                                -:r. ~t;\.l ens.s e.-\\-
Re:            u nited States v. Rehert J,Ji'ilsen
               1: 19 Cr. 153 (KMW)

Dear Judge Wood-

        The undersigned, together with Attorneys Bobbi C. Sternheim and Alex S. Huot,
respectfully move for a ninety (90) day continuance of the September 9, 2020 trial date previously
set by the Court. Counsel so moves for the following reason:

        The Covid 19 Pandemic, in addition to causing a catastrophic health care crisis, has caused
widespread disruption in lives and businesses and nowhere more disruptive than in the criminal
courts. Court business has been severely curtailed, and the scheduling of matters has been thrown
asunder. Counsel in the above case can only guess when the courts in which they practice will
resume some semblance of normalcy, where counsel has adequate, private time to discuss matters
with their clients and the ability to investigate the charges brought by the government.

        As the Court knows, for more than four months, it has been virtually impossible for counsel
to have meaningful meetings with the detained Mr. Brissett, to confidentially discuss both trial
strategy and possible resolutions with him. We have no idea when such meetings will again take
place. To require this very serious case to proceed to trial in the Fall, before the Courts and the
prisons are able to resume some semblance of normal operations and under what conditions, would
be a disservice to our client and of course, to the Court.

        The undersigned has discussed this application to continue the trial date with Assistant
United States Attorney Hagen Scotten and he agrees that an adjournment of the September 9, 2020
trial date would be in the interests of justice in order to avoid prejudice to the parties and to
accommodate the ongoing public health crisis brought on by the COVID-19 pandemic. As such,
                      Case
                      Case 1:19-cr-00153-KMW
                           1:19-cr-00153-KMW Document
                                             Document 30
                                                      29 Filed
                                                         Filed 07/23/20
                                                               07/22/20 Page
                                                                        Page 2
                                                                             2 of
                                                                               of 2
                                                                                  2
            LAW OFFICES OF
            KOFFSKY & FELSEN, LLC




            counsel for the defendant respectfully requests that the trial date in this matter be adjourned for ]   6n-."it J
            ninety (90) days to a date convenient to the Court and counsel.                                           \£.. ~ vJ

                   If the Court were to grant the defendant's application to continue the trial date, th1
            defendant would have no objection to the exclusion of time under the Speedy Trial Act, pursuant         bl'ZA-r-tc/
            to 18 U.S .C. § 3161 (h)(l )(A) until the new trial date set by the Court.                               \LI,\---.~




   -rn·~ ·, ~       c..~_y'.)\,v\l"J~ -f¢
                                                          Respectfully submitted,
                                                          JAMAL BRISSETT
~c.tM'Qu\.',         doa.o, ~- q.-oo c. .l'V\             The Defendant
, ,-M.A   ·,s   P>L-C(l..(~d       --r1'~"-
Dl uyY\.,,b<A I' c)-o~u pL<.rS-1,,l~
                               I                --6
                                                          9Jmce 'lJ. Jlojt, fuJ,
(f . u.S.c S l lPl{h)(,)(A)
                                                          Bruce D. Koffsky, Esq.



            BDK/me

            cc :    All Counsel of Record via ECF/Email




                                                                    SOORDERED;             N.Y., N."l   7/;;.JjdO

                                                                          KIMBA M. WOOD
                                                                                U.S.D.J.
